        Case 4:21-cv-05049-RMP        ECF No. 8   filed 06/02/21   PageID.34 Page 1 of 2



 1

 2                                                                                FILED IN THE
                                                                              U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON

 3
                                                                         Jun 02, 2021
 4                                                                           SEAN F. MCAVOY, CLERK




 5                               UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
 6

 7    JEREMY JOHNSON,
                                                    NO: 4:21-CV-5049-RMP
 8                                 Plaintiff,
                                                    ORDER OF DISMISSAL WITH
 9          v.                                      PREJUDICE

10    DOUGLAS DRIVER, individually,
      and VALERIE DRIVER,
11    individually,

12                                 Defendants.

13

14         BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss with

15   Prejudice, ECF No. 7. Having reviewed the Stipulated Motion to Dismiss with

16   Prejudice and the record, the Court finds good cause to grant dismissal.

17   Accordingly, IT IS HEREBY ORDERED:

18         1. The parties’ Stipulated Motion to Dismiss with Prejudice, ECF No. 7, is

19               GRANTED.

20         2. Plaintiff’s Complaint is dismissed with prejudice and without fees or costs

21               to any party.



     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
        Case 4:21-cv-05049-RMP    ECF No. 8    filed 06/02/21   PageID.35 Page 2 of 2



 1         3. All pending motions, if any, are DENIED AS MOOT.

 2         4. All scheduled court hearings, if any, are STRICKEN.

 3         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 4   Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

 5   close this case.

 6         DATED June 2, 2021.

 7
                                               s/ Rosanna Malouf Peterson
 8                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21



     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
